Citation Nr: 1312022	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-48 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected tinnitus.

2.  Entitlement to an initial compensable rating for the service-connected bilateral hearing loss. 

3.  Entitlement to service connection for colon cancer.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO in March 2010.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of an initial, compensable initial rating for the service-connected bilateral hearing loss and service connection for colon cancer are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected tinnitus is shown to be manifested ringing in the ears and is assigned a rating of 10 percent, the maximum evaluation authorized under the provisions of Diagnostic Code 6260.


CONCLUSION OF LAW

The claim for an evaluation in excess of 10 percent for the service-connected tinnitus is denied. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87 including Diagnostic Code 6260 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's Duty to duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

However, the initial rating claim on appeal arises from a notice of disagreement with the initial rating for tinnitus assigned upon the grant for service connection for this disability in March 2010.  

Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  Any VCAA notice error was not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 38 C.F.R. § 3.159, which provides that no duty to provide section 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  

As to the duty to assist, the evidence of record is adequate to demonstrate that the Veteran experiences tinnitus.  This is sufficient to warrant a rating of 10 percent, and no higher rating is available under the applicable rating code.  

Thus, there is no additional development that would raise a reasonable possibility of substantiating the claim, so that no further assistance to the Veteran is warranted.  See 38 U.S.C.A. § 5103A; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).


Merits of the Claim

The Veteran asserts that his service-connected tinnitus is more disabling than currently evaluated.  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, since a rating higher than the currently assigned 10 percent is not available under the appropriate regulations for tinnitus, a staged rating is not for consideration for any period of the Veteran's appeal.

The facts of this case are not in dispute.  Service connection for tinnitus was established in a March 2010 rating decision. The RO evaluated the Veteran's tinnitus as 10 percent disabling.  

In a May 2010 Notice of Disagreement the Veteran wrote that he had experienced his ringing of the ears for over 40 years and that, over time, the problem had become worse and impaired his hearing to a point where he had to ask many people to repeat themselves. 

The Veteran's current bilateral tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Under DC 6260 a 10 percent disability rating is the maximum rating available for tinnitus based on ringing the ears.  

DC 6260 states that it is permissible to assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Note 2.  

Thus, to the extent that the Veteran reports experiencing tinnitus in each ear, separate ratings are not assignable under DC 6260.  Hence, there is no legal basis to award separate schedular evaluations for tinnitus in each ear.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered whether referral to the Director, Compensation and Pension for consideration of an extraschedular rating for tinnitus is required in this case.  The governing norm is whether the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the Veteran's symptomatology, ringing of the ears, is contemplated by the rating schedule.  No other symptomatology including any hearing loss is shown to be reasonably attributable to the service-connected tinnitus alone.  Accordingly, referral for extraschedular consideration is not warranted.


ORDER

The claim for an initial rating in excess of 10 percent for the service-connected tinnitus is denied.


REMAND

In a December 2012 Informal Hearing Presentation, the Veteran's representative related that the Veteran believed that his hearing loss had worsened and that a compensable rating should be assigned.  Accordingly, a new VA examination to determine the severity of the bilateral service-connected hearing loss disability is warranted.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

The RO has informed the Veteran that the service department has responded to its request as to whether the Veteran was exposed to radiation during active service, but has not indicated the nature of that response.  When the RO in December 2011 requested that the service department "furnish DD 1141/Records of exposure to radiation," the response was "the document or information is not a matter of record."

The RO should seek to obtain the Veteran's complete Official Military Personnel File in order to better ascertain whether the Veteran's claims of exposure to radiation while serving at MacDill Air Force Base are plausible.  See 38 U.S.C.A. § 5103A(a)-(c).

The Veteran had contended that his colon cancer is due to Agent Orange exposure during his period of service in the Republic of Vietnam, as well as due to radiation exposure when working at MacDill Air Force Base "where [he] was told there was some type of radiation."  

These are complex matters of medical etiology for which the Board is not competent to provide its own medical opinions.  Accordingly, a VA examination and opinion as to this matter is warranted.  See 38 U.S.C.A. § 5103A(d); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions as to whether the veteran had any disorder that was related to his period of active service, and if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).

In adjudicating the Veteran's claim of service connection for colon cancer based on radiation exposure, the RO should ensure that it follows the procedures set forth in and adjudicates the claim pursuant to 38 C.F.R. § 3.311 (claims based on ionizing radiation).  Neither the October 2010 Statement of the Case nor the August 2011 Supplemental Statement of the Case fully addressed this theory of entitlement.

On remand, the RO should seek to obtain any additional records of treatment that may be relevant to the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request that he identify all VA and non-VA health care providers who have treated him for the service-connected hearing loss and the claimed colon cancer so that copies of any outstanding treatment records can be obtained.
 
After obtaining any appropriate authorizations for release of medical information, the RO should seek to obtain copies of any potentially relevant and available records that have not been previously received from any health care provider identified by the Veteran.  

The Veteran should also be advised that he may submit any medical evidence or treatment records in support of his claims.  

2.  The RO also should take all indicated action to contact all necessary sources to obtain copies of the Veteran's complete Official Military Personnel File.

3.   The RO also should seek clarification from the Veteran, requesting him to state as specifically as possible the basis for his belief that he might have been exposed to radiation in a specific building while serving at MacDill Air Force Base.  Based on his response, the RO should conduct all indicated development pursuant to 38 C.F.R. § 3.311 (claims based on ionizing radiation exposure).  

4.  The RO should have the Veteran scheduled for a VA examination to ascertain the severity of his service-connected bilateral hearing loss.

The claims file should be made available to the examiner for review, and the examiner should indicate that the claims file was reviewed.

The examination report should include results of audiological testing and findings as to the impact of the Veteran's bilateral hearing loss on his ordinary activities of daily life.

The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise. 

5.  The RO also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed colon cancer.  The RO should send the claims file to the examiner for review, who should indicate that the claims file had been reviewed.
      
After reviewing the entire record, and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that  the Veteran's colon cancer is due to his exposure to Agent Orange or ionizing radiation or another event or incident of his period of active service.  

The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise. 

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case (SSOC) and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


